Citation Nr: 1107209	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-03 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from September 1960 to 
September 1962. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In July 2010 a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD.  

In October 2006, the RO denied the Veteran's claim for PTSD 
finding that the available evidence did not establish that a 
verifiable stressful experience occurred.  In November 2006, the 
Veteran asked that the RO reconsider the claim based on new 
evidence.  In March 2007, the Veteran submitted a statement that 
he was imprisoned in a Mexican jail during service.  In light of 
this statement provided by the Veteran that was not of record at 
the time of the October 2006 rating decision, new and material 
evidence was received within one year of the October 2006 
decision, therefore, the Veteran's original claim for service 
connection for a PTSD continues.  38 C.F.R. § 3.156(b) (2010).

The evidence shows that the Veteran has been diagnosed with a 
psychiatric disorder other than PTSD.  In Clemons the United 
States Court of Appeals for Veterans Claims (Court) held that, in 
determining the scope of a claim, the Board must consider the 
claimant's description of the claim; symptoms described; and the 
information submitted or developed in support of the claim.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In light of the Court's decision in Clemons, the Board has re-
characterized the psychiatric issue on appeal as entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  This will provide the most favorable review of the 
Veteran's claim in keeping with the Court's holding in Clemons.

A March 2006 VA physician diagnosed him with dementia, Alzheimer 
type.  An August 2010 letter from a VA physician noted that the 
Veteran was under his care for treatment of his psychiatric 
condition.  The physician opined that the Veteran's psychiatric 
condition has been aggravated by his hearing loss and tinnitus.  
He further stated that the Veteran experienced a greater amount 
of stress related to his hearing difficulties and that the 
increased stress worsened his psychiatric condition.  The VA 
physician has not specified if the Veteran's service-connected 
bilateral hearing loss and tinnitus have permanently aggravated 
the Veteran's psychiatric condition beyond the natural progress 
of the disease.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a disability); 
(2) evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with service; 
and (4) there is not sufficient medical evidence to make a 
decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded 
a VA examination.  As a VA physician finds there may be a 
relationship between the Veteran's psychiatric condition and 
service-connected disabilities, a VA psychiatric examination to 
address the etiology of any psychiatric condition present, to 
include PTSD, is necessary to make a determination in this case.  
38 C.F.R. § 3.327.  

The Veteran reports that he was imprisoned in Mexico during his 
period of service.  The Veteran should be contacted and asked to 
provide either evidence showing that he was imprisoned in Mexico 
or sufficient information concerning the name of the facility, 
the address, and dates of imprisonment that would allow the VA to 
attempt to obtain records pertaining to that incident.  

Since the claims file is being returned it should also be updated 
to include recent VA treatment records dating from December 7, 
2009, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  The RO should associate all 
relevant records pertaining to the 
Veteran from the Philadelphia VAMC 
dating from December 7, 2009, to the 
present with the claims file.  If no 
further treatment records exist, the 
claims file should be documented 
accordingly.

2.  Contact the Veteran and request that he 
provide either evidence showing that he was 
imprisoned in Mexico or sufficient 
information concerning the name of the 
facility, the address, and dates of 
imprisonment that would allow the VA to 
attempt to obtain records pertaining to that 
incident.  

3.  After completion of steps one to 
two, schedule the Veteran for an 
examination with regard to his claim 
for service connection for an acquired 
psychiatric condition, to include 
PTSD.  With regard to evaluation for 
PTSD, the RO is to inform the examiner 
that only combat stressors or non-
combat stressors which have been 
verified may be used as a basis for a 
diagnosis of PTSD.  If any other 
psychiatric condition is diagnosed, the 
examination should opine as to whether 
it is at least as likely as not (a 
probability of 50 percent or greater) 
that a current psychiatric disability, 
other than PTSD, originated in or is 
related to service.  

If the examiner finds that it is not 
related to his active service, the 
examiner should provide an opinion as 
to whether any psychiatric disability 
is at least as likely as not (50 
percent probability or greater) 
proximately due to or the result of the 
service-connected bilateral hearing 
loss or tinnitus.  If the examiner 
responds in the negative then an 
opinion should be provided as to 
whether any psychiatric disability 
found is at least as likely as not (50 
percent probability or greater) 
aggravated beyond its natural progress 
by the service-connected bilateral 
hearing loss or tinnitus.  [Note: for 
VA purposes, a temporary flare-up is 
not considered an increase in 
disability].  

A complete rationale for all opinions 
must be provided.  The claims file must 
be made available to, and reviewed by, 
the examiner, and the examination 
report must reflect that the claims 
file was reviewed.  All indicated tests 
must be performed, and all findings 
reported in detail. 

4.  After ensuring that the requested 
development has been completed in 
accordance with the above directives, 
and after undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
Veteran and his representative should 
be furnished with a supplemental 
statement of the case and be afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


